Citation Nr: 1759258	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  08-25 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent prior to July 5, 2012, and an increased disability rating in excess of 20 percent from July 5, 2012 for traumatic arthritis of the lumbar spine with degenerative disc disease (lumbar disability).

2.  Entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Grace J. Suh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 2001 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In the August 2014 rating decision, the RO granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent disability rating effective June 30, 2011.  Shortly thereafter, without giving the Veteran an opportunity to submit a Notice of Disagreement (NOD), the RO issued a Supplemental Statement of the Case, which included the issue of entitlement to an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.  Thus, the RO treated it as though a NOD was received.  See Percy v. Shinseki, 23 Vet. App. 37, 45-47 (2009) (holding that by treating the matter as if it were part of his timely filed substantive appeal, the VA waived any objections it might have had to the timeliness of filing).  Accordingly, the Board has jurisdiction over the issue of an initial disability rating in excess of 10 percent for radiculopathy of the left lower extremity.  Id. (noting the language of 38 U.S.C. § 7105(d)(3) does not delineate the Board's subject matter or personal jurisdiction, but permits the Board to decline exercising jurisdiction as a prudential matter).

In June 2011, the Veteran testified before the undersigned Veterans Law Judge at a travel Board hearing; a transcript has been associated with the claims file. 
The Board notes the Veteran is presently unrepresented.  In a June 2012 letter, he relayed he would be representing himself in this matter.  38 C.F.R. § 14.631(f)(1) (2017).  Further, the letter indicates he is an attorney himself associated with the same law firm of his prior representative.  See June 2012 Letter from the Veteran.  

In December 2013, the Board remanded this matter for further evidentiary development prior to the adjudication of the claims; namely, to obtain a VA medical opinion, which was accomplished in August 2014.  See August 2014 VA Medical Opinion; see also Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that a Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order). 

The issue of an increased rating for traumatic arthritis of the cervical spine has been raised by the record in a November 2013 Notice of Disagreement (NOD), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  The VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent prior to July 5, 2012, and an increased disability rating in excess of 20 percent from July 5, 2012 for his lumbar disability.  See August 2007 Letter from the Veteran; November 2013 NOD.

The Veteran was most recently examined by the VA in July 2012.  See July 2012 Back Conditions VA Examination Report.  In November 2013, the Veteran submitted a NOD asserting that his lumbar disability has declined since the July 2012 VA examination.  Generally, he believed the severity of his lumbar disability now warranted a 30 percent disability rating.  He also relayed that he now experienced numbness in his lower and upper extremities bilaterally, which he attributed to either his lumbar disability or service-connected mild traumatic arthritis of the cervical spine.  November 2013 NOD.     

Given the passage of time and the Veteran's assertion in the November 2013 NOD, the Board finds a remand is warranted for another VA examination to determine the current severity of his lumbar disability.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that the mere passage of time, without more, does not render a medical examination inadequate).  
While the RO granted service connection for radiculopathy of the left lower extremity in an August 2014 rating decision, it was based on the findings of the July 2012 Back Conditions VA Examination Report.  It is unclear from the Veteran's November 2013 NOD whether the radiculopathy of the left lower extremity has also increased in severity since the July 2012 VA examination.  Resolving this doubt in his favor, the Board finds a remand for another VA examination in this regard is also appropriate.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate medical professional to determine the current nature and severity of his lumbar disability as well as the current nature and severity of his related radiculopathy of the left lower extremity.

After reviewing the complete record, the examiner should:

a. Conduct range of motion testing of his lumbar spine, to include active and passive motion as well as in weight-bearing and non-weight bearing.  In doing so:

i. If any motion cannot be tested, indicate the same and explain why.  

ii. If such factors as pain, weakness, fatigability, or incoordination limit range of motion or functional ability, discuss the impact and severity thereof.

b. Conduct all other examinations and/or testing deemed necessary.

c. Determine the current nature and severity of his radiculopathy of the left lower extremity.
 
d. Determine whether he has any signs or symptoms due to radiculopathy other than in his left lower extremity attributable to his lumbar disability.  In doing so, discuss the his relevant lay statements, to include his claim that he experiences numbness in his right lower extremity and upper extremities bilaterally in the November 2013 NOD.

e. If he reports any flare-up episodes, describe its impact, severity, and frequency.  In doing so:

i. Address whether there is any limitation of motion based on his reports.  Provide an estimate, in degrees, of the additional limitation of motion due to flare-ups.  If unable to provide an estimate or if there is no limitation of motion, explain why.

ii. Address whether there is any functional loss or limitation of motion based on his reports and explain why.

2. Once the above request has been completed, to the extent possible, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

